931 F.2d 56
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BANK OF EAST TENNESSEE, Plaintiff/Appellee,v.George R. PANKEY, Jerry and Lynn Levinson, Robert Fithian,Defendants/Appellants,andPaul R. GRAMLICH, et al, Plaintiffs/Appellants,v.Lloyd SWIFT, et al., Defendants,Bank of East Tennessee, Defendant/Appellee.
Nos. 90-5217 to 90-5219 and 90-5768.
United States Court of Appeals, Sixth Circuit.
April 23, 1991.

Before RYAN and SUHRHEINRICH, Circuit Judges, and ZATKOFF*, District Judge.
PER CURIAM.


1
In these consolidated appeals,1 plaintiffs George Pankey and Robert Fithian2 appeal the district court's grant of directed verdicts in favor of the Bank of East Tennessee on claims for federal and state securities fraud, RICO violations, consumer fraud under the Tennessee Consumer Protection Act, common law fraud, contract, fiduciary duty, and as to the promissory notes of Pankey, Levinson and Fithian.  Plaintiffs argue that the trial court erred in granting directed verdicts in favor of the Bank of East Tennessee on all the issues.  Having reviewed the record on appeal, and the briefs of the parties to the extent that the evidence discussed in those briefs was properly admitted in the record, we conclude that the district court's rulings were not in error.


2
Because the reasons articulated by the district court on the record on December 7, 1989,3 adequately resolve the issues raised in this appeal, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is AFFIRMED for the reasons set forth in the district court's order of December 7, 1989.



*
 The Honorable Lawrence P. Zatkoff, District Judge for the United States District Court for the Eastern District of Michigan sitting by designation


1
 This case presents the consolidated appeals in Bank of East Tennessee v. Jerry and Lynn Levinson, CIV. No. 3-87-771, Appeal Doc.  No. 90-5918;  Bank of East Tennessee v. George Pankey, CIV. No. 3-87-770, Appeal Doc.  No. 90-5217;  Bank of East Tennessee v. Robert Fithian, CIV. No. 3-88-445, Appeal Doc.  No. 90-5219, and Gramlich v. Swift, CIV. No. 3-88-409, Appeal Doc.  No. 90-5268


2
 The other appellants, Jerry and Lynn Levinson, have filed for bankruptcy.  At oral argument it was represented by counsel for appellants that a hearing is scheduled before the bankruptcy court, the result of which will make their claims in this appeal moot


3
 The district court entered an order granting the directed verdicts on December 8, 1989